Citation Nr: 1040053	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD) prior to May 18, 2008, and in excess of 70 percent from 
August 1, 2008 to December 5, 2009, and in excess of 70 percent 
since February 1, 2010. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
In an August 2008 rating decision, the RO assigned a temporary 
100 percent rating, effective May 18, 2008 to July 31, 2008, and 
an evaluation of 30 percent was assigned from August 1, 2008.  In 
a November 2008 Officer Decision, the RO increased the rating to 
the current level of 70 percent, effective February 24, 2005, the 
date of claim.  In a March 2010 rating decision, the RO assigned 
a temporary 100 percent evaluation, effective December 6, 2009 to 
January 31, 2010, and an evaluation of 70 percent was assigned 
from February 1, 2010.  

The Veteran testified before the Decision Review Officer in March 
2009.  A transcript of the hearing is of record.  The Veteran 
requested a hearing before the Board in his April 2007 VA Form 9 
substantive appeal and in November 2008.  In a September 2010 
report of general information, the RO indicated a videoconference 
Board hearing was scheduled in October 2010, however it was 
subsequently cancelled.  


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant's 
representative that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant's 
representative withdrew the appeal by written communication, 
which was received on October 7, 2010.  There remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


